Title: To Thomas Jefferson from George Taylor, 7 October 1806
From: Taylor, George
To: Jefferson, Thomas


                        
                            Esteemed Sir
                            
                            Alexa. Octr. 7th. 1806
                        
                        You will herewith recive the Silk Rug: I hope it will answer the purpose for which you want it.   cost 6$
                  Yours with great regard
                        
                            George Taylor
                     
                        
                    